PER CURIAM.
The Appellant, Jose A. Rosado, appeals the trial court’s order denying his motion to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). The Appellant claims that the trial court improperly sentenced him for violating his probation without granting him adequate credit for time he served on a split sentence. The State of Florida concedes that the Appellant has raised a facially sufficient claim that the available records do not conclusively refute. However, the State suggests that the Appellant might have waived credit for the time that he previously served.
We remand this case to the trial court with directions to attach documentation that refutes the Appellant’s claim, or to provide the Appellant with credit for the time he served on his split sentence. Brownlee v. State, 899 So.2d 341 (Fla. 3d DCA 2005); Elma v. State, 895 So.2d 1262 (Fla. 3d DCA 2005).
Remanded for further proceedings.